Title: To Benjamin Franklin from Anton Georg Eckhardt, [18 January 1784]
From: Eckhardt, Anton Georg
To: Franklin, Benjamin


          
            [January 18, 1784]
          
          Comme j’ai pu remarquer, Monsieur, par les Papiers publics votre attention pour la Decouverte si distingué de Monsieur Montgolfier (que je languis infiniment de connoitre), Je puis vous informer que depuis les Experiences que nous avons faites ici les premiers de la Machine Aerostatique qui ont eu le plus desirable Succés (par le procedé même de Monsieur Montgolfier c’est à dire au moyen de la Rarefaction de l’air) nous pensons avoir trouvé un objet qui pourroit lui etre d’utilité, C’est un Poile dont le feu se renouvelle et se nourrit de lui même et a cette Proportion de Chaleur qu’on puisse le desirer (même assez forte pour fondre l’Argent et le Cuivre) et cela par la flamme d’une matiere qui est extremement legere et a bon marché et meme tellement qu’elle ne revient pas a la moitié des frais du Chauffage ordinaire, et dont on peut ainsi prendre provision avec soi dans la Machine Aérienne pour une bonne espace de temps. Nous avons encore formé des Idées sur la Construction la plus favorable de cette Machine pour voguer dans les Airs, et

les Aides qu’on pourroit y adapter pour la diriger et nous serions charmés de les Communiquer a Mr. Montgolfier si vous nous le conseillez, desirant infiniment d’etre utile a cet Homme de Genie si distingué et d’aider a la perfection d’une Decouverte qui pourroit devenir assurement de la plus grande Utilité pour le public.
          Parmi les Idées qui nous sont venues Monsieur sur son Utilité Je ne puis laisser de vous confier celle ci, qu’elle pourroit assurement servir à decouvrir des Terres inconnues jusqu’a ce jour en l’employant avec les vaisseaux qui vont a leur decouverte; quand on pourroit, etant arrivé a telle hauteur ou l’on presumeroit pouvoir se trouver des Terres, s’elever alors avec un Ballon auquel on pourroit attacher une Corde, et alors s’elever a la plus grande hauteur; l’on pourroit voir avec des Instrumens d’observation à une très grande distance s’il se trouve des Terres et au moyen d’une Boussole noter leurs directions et situations, quand on pourroit toujours facilement retourner au vaisseau en retirant la sus dite corde soit au Ballon ou sur le Vaisseau dans le cas qu’on n’eut pas encore imaginé de diriger le Ballon a volonté. Les Ballons Aerostatiques peuvent etre encore employés à plusieurs Usages les plus Utiles, et c’est une invention de la plus grande Utilité qui fait assurement le plus grand Honneur a son Auteur.
          In Franklin’s hand: Postscript of a Letter from Mr Eckhardt of Utrecht dated Jan 18. 1784 to B Franklin
        